DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 
Allowable Subject Matter
Claims 1, 3, and 6-12 allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an optical lens for a vehicle, consisting of: a lens body; a light receiving part disposed on one side of the lens body to directly face a light source spaced therefrom, the light receiving part being configured to receive light from the light source wherein the light receiving part has a flat surface; a light emitting part disposed on another side of the lens body to face a multi-core optical system, the light emitting part being configured to emit light having passed through the lens body toward the multi-core optical system, wherein the light emitting part has a larger diameter than the light receiving part and is formed in parallel to the light receiving part; and a total internal reflection part formed between the light receiving part and the light emitting part, the total internal reflection part having a trapezoidal cross-sectional shape along a central axis and a circular cross-sectional shape perpendicular to the central axis, wherein the total internal reflection part has a sculptured surface configured to totally reflect the light incident from the light receiving part toward the light emitting part and cause the light 
The closest prior art, Speier [US 2014/0334126] teaches the details of a lens for a vehicle light, but fails to teach or disclose the details of the trapezoidal side section and multi core optical system. Marcaly [2015/0219313] teaches a trapezoidal side section, but fails to teach a flat input and the multi core optical system. Krupa [US 2004/0246744] teaches the multi clad optical system but fails to teach a lens. No references can be used to make a 102 anticipation rejection and combination to meet the claimed elements and limitations would not flow to one having ordinary skill absent hindsight and rationale provided by applicant’s disclosure. 
Because the prior art of record fails to teach or disclose the details of an optical lens for a vehicle, consisting of: a lens body; a light receiving part disposed on one side of the lens body to directly face a light source spaced therefrom, the light receiving part being configured to receive light from the light source wherein the light receiving part has a flat surface; a light emitting part disposed on another side of the lens body to face a multi-core optical system, the light emitting part being configured to emit light having passed through the lens body toward the multi-core optical system, wherein the light emitting part has a larger diameter than the light receiving part and is formed in parallel to the light receiving part; and a total internal reflection part formed between the light receiving part and the light emitting part, the total internal reflection part having a trapezoidal cross-sectional shape along a central axis and a circular cross-sectional shape perpendicular to the central axis, wherein the total internal reflection part has a sculptured surface configured to totally reflect the light incident from the light receiving part toward the light emitting part and cause the light output via the light emitting part to be collimated; wherein a ratio of a distance between the light receiving part and the light emitting part to  a diameter of the light receiving part ranges from about 0.48 to about 2.05 for the illuminance uniformity of light incident on each of the 
As to claim 9 and its dependent claims, the claims recite the details of a vehicle lamp consisting of: a light source configured to emit light; an optical lens consisting of: a light receiving part facing the light source and configured to receive light emitted from the light source; a light emitting part configured to output light; and a total internal reflection part formed between the light receiving part and the light emitting part, the total internal reflection part having a trapezoidal cross-sectional shape along a central axis, a circular cross-sectional shape perpendicular to the central axis, and a sculptured surface configured to totally reflect light incident from the light receiving part toward the light emitting part such that the light output via the light emitting part is collimated; and a multi-core optical system facing the light emitting part, the multi-core optical system comprising a plurality of optical systems configured to receive the collimated light output from the light emitting part, wherein a ratio of a distance between the light receiving part and the light emitting part to a diameter of the light receiving part ranges from about 0.18 to about 2.05 for the illuminance uniformity of light incident on each of the cores constituting the multi-core optical system.
The closest prior art, Speier [US 2014/0334126] teaches the details of a lens for a vehicle light, but fails to teach or disclose the details of the trapezoidal side section and multi core optical system. Marcaly [2015/0219313] teaches a trapezoidal side section, but fails to teach a flat input and the multi core optical system. Krupa [US 2004/0246744] teaches the multi clad optical system but fails to teach a lens. No references can be used to make a 102 anticipation rejection and combination to meet the claimed elements and limitations would not flow to one having ordinary skill absent hindsight and rationale provided by applicant’s disclosure. 
Because the prior art of record fails to teach or disclose the details of a vehicle lamp consisting of: a light source configured to emit light; an optical lens consisting of: a light receiving part facing the light source and configured to receive light emitted from the light source; a light emitting part configured to output light; and a total internal reflection part formed between the light receiving part and the light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875